OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on February 20, 1973 and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. He states in his affidavit that he left New York State in 1983; that he currently resides in California, where he was admitted to the practice of law in 1988; and that he has no intention of returning to New York to practice law. There are no complaints pending against him.
*159We grant the application and direct that his name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Lawton and Fallon, JJ., concur.
Resignation accepted, and name removed from roll of attorneys.